DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite limitations to receiving a request, determining availability data for the physical resource and indicating availability data in a response to the request, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device” in claim 1, “one or more processors and one or more memories” in claim 8, “one or more non-transitory computer-readable media” in claim 15, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the receiving steps are merely data gathering that can be heard or seen. The determining of availability data encompasses the user performing metal calculations, perhaps with the aid of pen and paper. Finally, the indicating step can encompass the user conveying the availably data by voice or writing. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element — using a computing device in claim 1, one or more processors and one or more memories in claim 8, and one or more non-transitory computer-readable media in claim 15, to perform the receiving, determining, and indicating steps. The computing device, processor/memory, and media are all recited at a high-level of generality (i.e. as a generic computer system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer device, a processor/memory, and media to perform the receiving, determining, and indicating steps amounts to no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Accordingly, the claims are not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 6-8, 11, 13-15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitazaki et al. (US PG Pub No. US 2016/0219189 A1).

Regarding claim 1, Kitazaki teaches a method comprising: 
receiving a request from a computing device, the request specifying a physical resource ([0024]); 
determining, based on one or more metrics associated with the physical resource, availability data for the physical resource (Fig 5; [0081-82], wherein availaibilty of plurality of MFPs is determined based upon various factors, e.g. user distance, MFP schedules, print speed, etc.); 
wherein the one or more metrics are determined from historical data, wherein the historical data specifies past access of the physical resource and includes past counter data ([0078]; [0082], wherein each MFP schedule is a metric used to determine availability); 
wherein the availability data for the physical resource includes one or more times to access the physical resource (Fig 10-11; [0082], [0113], wherein available time periods for output are determined); 
indicating the availability data in a response to the request (Fig 10A-10E, wherein various availability data is displayed, includes “times available for scheduling a job” as detailed in [0113]).

Regarding claim 4, Kitazaki teaches the availability data is also determined based on one or more of: constraint data that specifies inaccessibility of accessing the physical resource, or criteria data that specifies at least a requested access for accessing the physical resource, wherein the criteria data is received from the computing device ([0079]).

Regarding claim 6, Kitazaki teaches the physical resource is one or more of a public facility or a shared equipment ([0024]). 

Regarding claim 7, Kitazaki teaches a view of the availability data is displayed in a graphical user interface on the computing device (Fig 10A-10E, wherein various availability data is displayed, includes “times available for scheduling a job” as detailed in [0113]).

Regarding claims 8, 11, 13-15, 18, and 20, they are the apparatus and computer-readable media claims of claims 1, 4, and 6-7 above. Therefore, they are rejected for the same reasons as claims 1, 4, and 6-7 above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 9-10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazaki et al. (US PG Pub No. US 2016/0219189 A1) in view of Tanida (US PG Pub No. US 2006/0048231 A1).

Regarding claim 2, Kitazaki does not teach the one or more metrics are also determined from one or more of: current counter data that specifies current access of the physical resource. reservation data that specifies future access of the physical resource.
Tanida teaches the use of counter storage in an MFP for storing counter information ([0053]; [0062-64]; [0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store current counter data that specifies current access of the physical resource. One would be motivated by the desire to track resource utilization by users as taught by Tanida ([0050]). 

Regarding claim 3, Tanida teaches the current counter data is generated by one or more traffic counter devices located at the physical resource, wherein the current counter data is received periodically or on-demand from the one or more traffic counter devices located at the physical resource ([0053]; [0062-64]; [0083]).

Regarding claims 9-10, and 16-17, they are the apparatus and computer-readable media claims of claims 2-3 above. Therefore, they are rejected for the same reasons as claims 2-3 above. 


Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazaki et al. (US PG Pub No. US 2016/0219189 A1) in view of Stringham (US PG Pub No. US 2003/0214657 A1).

Regarding claim 5, Kitazaki does not teach the one or more times include one or more time periods, wherein each time period of the one or more time periods specifies a start time and an end time, wherein the end time is a time in the future and the start time is a current time or another time in the future that is earlier than the end time.
Stringham teaches a time range with a start time and an end time (Fig 3-4; [0030], wherein a time period can be displayed in the form of a start time and an end time). NOTE: The “time periods” ([0082]) of Kitazaki could be modified by Stringham to be expressed as a start and end time. Kitazaki and Stringham are combinable because they are both from the printer display field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kitazaki with Stringham to add displaying a time period with a start time and an end time. One would be motivated by the desire to display more specific time periods. 

Regarding claims 12 and 19, they are the apparatus and computer-readable media claims of claim 5 above. Therefore, they are rejected for the same reasons as claim 5 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195